Citation Nr: 1614454	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-33 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1972 to April 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in February 2015.  A transcript of the hearing is of record.

The Board remanded this matter for additional development in June 2015.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

II. Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Veteran seeks service connection for bilateral hearing loss, which he claims is the result of in-service acoustic trauma. 

The Veteran's service medical records from his period of active duty do not show any complaints, treatment, or diagnosis of hearing loss.  At his February 1972 enlistment examination and April 1975 separation examination, clinical evaluations of the ears were normal and audiometric testing showed normal hearing.  A March 1975 audiogram also showed normal hearing.  On February 1972 and April 1975 Reports of Medical History, the Veteran answered "no" to whether he "ever had or have you now" hearing loss or ear trouble.

October and November 2011 VA treatment records show a diagnosis of sensorineural hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The records also indicate that the Veteran was treated with hearing aids. 

The Veteran was afforded a VA examination in June 2012, where the diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not related to military noise exposure because the Veteran's induction and separation examinations revealed hearing thresholds within normal limits.  The examiner noted that the Veteran worked in carpentry for 13 years without wearing hearing protection.  He also participated in target shooting activities and military funeral firing exercises without hearing protection.  

In December 2013, Dr. D.S., the Veteran's private physician, submitted a statement indicating that the Veteran was diagnosed with moderate to severe bilateral hearing loss and was prescribed hearing aids.  Dr. D.S. further opined that the Veteran's hearing loss is most likely due to noise pollution from jet engine exposure while on active duty.  He provided no rationale for his opinion.  

A September 2014 addendum from the VA examiner noted the private opinion but again included a negative opinion because there was no evidence of hearing loss in service.  

When the Board remanded the claim in June 2015, it noted that the prior VA opinions were inadequate because there were based mainly on the lack of hearing loss at separation and did not address why noise exposure in service could not cause a delayed onset of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  An October 2015 addendum opinion from the same VA examiner was also negative, based on a lack of clinical audiometric evidence in the Veteran's service record to substantiate his claim that the military noise exposure was so severe that it precipitated hearing loss for either ear, since in-service testing showed normal hearing in both ears.  

The Board finds that opinion is inadequate because it again is based, essentially, on a lack of hearing loss demonstrated in service and does not address the possibility of delayed onset noise exposure.  The Veteran testified before the Board that he experienced noise exposure in service and after service.  The Board finds that he credibly testified that the noise exposure he experienced after service was nowhere near as severe as what he experienced in service.  He is competent to testify as to the nature of the noise exposure he experienced both during and after service.   

After reviewing the record, the Board finds the evidence is at least in equipoise as to whether the Veteran's currently diagnosed hearing loss is related to service.  The VA examination and addendum opinions focus only on normal hearing at separation; the private opinion is positive but does not include a strong rationale.  The Veteran has given sworn, credible testimony about the extent of noise exposure in service (a lack of which appears to be the basis of the negative VA opinions).  Affording the Veteran the benefit of the doubt, service connection for hearing loss is granted.  38 U.S.C.A. § 5107.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


